DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10719777. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10719777
A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: generating a first policy for a first service of a network by a first policy model for the first service using machine learning for processing first data of the first service, wherein the first policy defines a first action of the first service; determining whether the first policy is to be applied to a second service of the network, wherein each of the first service and the second service comprises at least one of: a landline telephony service, a cellular service, a data service, a multimedia delivery service, a connected car service, or a connected premises service, wherein the first service and the second service are different; applying the first policy to the second service when the first policy is deemed to be applicable to the second service, wherein the applying the first policy provides the first policy to a second policy model for the second service using machine learning for processing second data of the second service; generating a second policy for the second service, wherein the second policy defines a second action of the second service; and implementing the second policy in the second service, wherein the implementing the second policy in the second service comprises generating a function for an autonomous system supporting the second service, wherein the function is inferred from at least one service feature of the first service via the first policy, wherein the at least one service feature comprises at least one of: a privacy feature, a security feature, a billing 2015-0792CON -24- feature, a performance feature, or a safety feature, and wherein the first service and the second service are provided by a single service provider.
A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: generating a first policy for a first service of a network by a first policy model for the first service using machine learning for processing first data of the first service, wherein the first policy defines a first action of the first service; determining whether the first policy is to be applied to a second service of the network, wherein each of the first service and the second service comprises at least one of: a landline telephony service, a cellular service, a data service, a multimedia delivery service, a connected car service, or a connected premises service, wherein the first service and the second service are different; applying the first policy to the second service when the first policy is deemed to be applicable to the second service, wherein the applying the first policy provides the first policy to a second policy model for the second service using machine learning for processing second data of the second service; generating a second policy for the second service, wherein the second policy defines a second action of the second service; and implementing the second policy in the second service, wherein the implementing the second policy in the second service comprises generating a function for an autonomous system supporting the second service, wherein the autonomous system comprises a customer care system, wherein the function is inferred from at least one service feature of the first service via the first policy, wherein the at least one service feature comprises at least one of: a privacy feature, a security feature, a billing feature, a performance feature, or a safety feature, and wherein the first service and the second service are provided by a single service provider.


Independent claims 8 and 15 of the instant application can be mapped as shown above to independent the claims 7 and 12 of Patent No. 10719777. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent no 10719777, such as claims 2-6, 9-12 and 17-19 of the instant application can be mapped with claims 2-6, 8-11 and 13-16 of the patent no 10719777, and claims 7, 14 and 20 of the instant application to claims 19, 20 and 18 of patent no 10719777.


5.	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10404549. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10404549
A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor,
                 cause the processor to perform operations, the operations comprising: generating a first policy for a first service of a network by a first policy model for the first service using machine learning for processing first data of the first service, wherein the first policy defines a first action of the first service; 
determining whether the first policy is to be applied to a second service of the network, wherein each of the first service and the second service comprises at least one of: a landline telephony service, a cellular service, a data service, a multimedia delivery service, a connected car service, or a connected premises service, wherein the first service and the second service are different; applying the first policy to the second service when the first policy is deemed to be applicable to the second service, wherein the applying the first policy provides the first policy to a second policy model for the second service using machine learning for processing second data of the second service; 
generating a second policy for the second service, wherein the second policy defines a second action of the second service; and implementing the second policy in the second service, wherein the implementing the second policy in the second service comprises generating a function for an autonomous system supporting the second service, wherein the function is inferred from at least one service feature of the first service via the first policy, wherein the at least one service feature comprises at least one of: a privacy feature, a security feature, a billing 2015-0792CON -24- feature, a performance feature, or a safety feature, and wherein the first service and the second service are provided by a single service provider.
A device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor in a network service provider network, cause the processor to perform operations, the operations comprising: generating a first policy from a first service of the network service provider network by a first policy model using machine learning for processing first data of the first service; generating a second policy from a second service of the network service provider network by a second policy model using machine learning for processing second data of the second service, wherein the first service and the second service are different, and wherein each of the first service and the second service comprises at least one of: a connected car service or a connected premises service; and implementing one or more functions for a new service of the network service provider network using the first policy and the second policy, wherein the implementing the one or more functions comprises generating the one or more functions for an autonomous system supporting the new service, wherein the autonomous system comprises a customer care system, wherein the one or more functions implemented for the new service are inferred from service features of the first service and the second service via the first policy and the second policy, and wherein a service feature of the service features comprises at least one of: a privacy feature, a security feature, a billing feature, or a safety feature.
The device of claim 1, wherein each of the first service and the second service further comprises at least one of: a landline telephony service, a cellular service, a data service, or a multimedia delivery service.
5. The device of claim 1, the operations further comprising: determining whether the first policy is to be applied to the second service; and applying the first policy to the second service when the first policy is deemed to be applicable to the second service, wherein the applying the first policy provides the first policy to the second policy model.


Independent claim 8 and 15 of the instant application can be mapped as shown above to independent the claims 8, 9 and 12 of Patent No. 10404549, independent claim 15 of the instant application can be mapped as shown above to the claims 14, 15 and 18 and 12 of Patent No. 10404549. Dependent claims of the instant application can be mapped to other corresponding dependent claims of Patent No. 10404549.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 7-12, 14-18 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Konig et al. (U.S. PGPub 2017/0316438) in view of ARNDT et al. (U.S. PGPub 2016/0301582) in view of Dunber et al. (U.S. PGPub 2016/0248860) in view of Roberts et al. (U.S. PGPub 2003/0135584).
As per claims 1, 8 and 15,
Konig teaches device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: generating a first policy for a first service of a network by a first policy model for the first service using machine learning for processing first data of the first service, wherein the first policy defines a first action of the first service (Konig see paragraphs 0066-0067, self-help or workforce optimization (first service ) as first service uses the customer models 232 (first policy model) include individual customer models 232i and aggregated customer models 232c, as shown in fig. 2B data from applications, including historical customer interactions 252 and new customer interactions 254 (first data of the first service) are supplied to a machine learning process 260 customer experience analytics module 47 to generate customer 
determining whether the first policy is to be applied to a second service of the network, wherein each of the first service and the second service comprises at least one of: a landline telephony service, a cellular service, a data service, a multimedia delivery service, a connected car service, or a connected premises service, wherein the first service and the second service are different (Konig see paragraphs 0065-0067 applications are individual services that aggregate to the customer experience (CX) applications customer interaction service, where the “second service” is the interaction of an agent based on the on the prediction (first policy) from the aggregated models , application models are created by specialists in the applications, a specialist in agent scheduling would create a function or model that would serve to assign and schedule agents based on the independent variables of the application model or function are the outputs or predictions of customer and agent models, each of these application models 240compute settings for the application based on the given relevant agent and customer models 232 and 234 and the CX predictors 2202, as shown by the arrows from the CX predictors 220 and the CX models 230 to the application models 240).

generating a second policy for the second service, wherein the second policy defines a second action of the second service; and implementing the second policy in the second service, wherein the implementing the second policy in the second service comprises generating a function for an autonomous system supporting the second service (Konig see paragraph 0076-0079, operation 340, the CX analytics module may generate a set of predictors 220 to predict customer and agent behavior based on the generated customer and agent models 232 and 234, sing these predictions or calculated expected values are then applied to particular application-specific conditions to calculate the application parameters (second policy related to the agent model involving interaction with the agent to route future call to an specific agent), predictions 
wherein the function is inferred from at least one service feature of the first service via the first policy, wherein the at least one service feature comprises at least one of: a privacy feature, a security feature, a billing 2015-0792CON -24- feature, a performance feature, or a safety feature, and wherein the first service and the second service are provided by a single service provider (Konig, see paragraph 0078, based on determinations of the forecasted behavior of the customers and agents, the CX analytics module 47 may generate application settings in operation 360. While the application settings will generally differ based on the particular needs of the application to be configured, generally speaking, embodiments of the present invention make use of the predictors 220 to calculate probabilistic expected values, an expected call volume or a likelihood of a particular event, these predictions or calculated expected values are then applied to particular application-specific conditions, calculations specific to the application, to calculate the application parameters);
Konig fails to exclusively teach, 
wherein each of the first service and the second service comprises at least one of: a landline telephony service, a cellular service, a data service, a multimedia delivery service, a connected car service, or a connected premises service, wherein the first service and the second service are different; 
In similar field of endeavor in view of ARNDT teaches, wherein each of the first service and the second service comprises at least one of: a landline telephony service, a cellular service, a data service, a multimedia delivery service, a connected car 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Konig with the teaching of ARNDT as doing so would provide an efficient method for utilizing collected data from a software-defined networking (SDN) network to diagnose a user experience to improve the user experience in real-time or for future sessions by generating policies to be implemented (ARDNT see paragraph 0012-0013).
Konig in view of ARNDT exclusively fails to teach wherein the implementing the second policy in the second service comprises generating a function for an autonomous system supporting the second service.
In a similar field of endeavor Dunber teaches, wherein the implementing the second policy in the second service comprises generating a function for an autonomous system supporting the second service (Dunbar, see paragraphs 0071-0072, at step 1220, a determination is made that the service is associated with the SF, the SF 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Konig in view of ARNDT with the teaching of Dunber as doing so would provide an efficient method for Service chaining is a service function deployment model that leverages network functions virtualization (NFV) and software defined networking (SDN) technologies control data traffic of a data flow through a sequence of services according to one or more policies configured for the data flow instead of through a centralized location (Dunber see paragraphs 0040-0007).
wherein the autonomous system comprises a customer care system (Konig see paragraph 0045 the contact center system manages resources (personnel, computers, and telecommunication equipment) to enable delivery of services via telephone or other communication mechanisms, the services may vary depending on the type of contact 
Konig in view of ARNDT in view of Dunber fails to exclusively teach,
wherein the function is inferred from at least one service feature of the first service via the first policy, wherein the at least one service feature comprises at least one of: a privacy feature, a security feature, a Page 2PATENT Atty. Dkt. No. 2015-0792 billing feature, a performance feature, or a safety feature;
In a similar field of endeavor Roberts teaches, wherein the function is inferred from at least one service feature of the first service via the first policy, wherein the at least one service feature comprises at least one of: a privacy feature, a security feature, a Page 2PATENT Atty. Dkt. No. 2015-0792 billing feature, a performance feature, or a safety feature (Roberts, see paragraphs 0044-0075 and 0104, as shown in fig. 4 and fig. 5 the use of features and features services to create transformed runtime model 102 (policies), a feature user interface template for feature 1 may obtain feature 1 (feature of first service ) input parameters 500, feature service 1 (first service) utilizes feature 1 input parameters 500 and runtime model 204 to produce transformed runtime model 102 (first policy), feature service 2 (second service ) then utilizes transformed runtime model 102 and feature 2 (features of the second service) input parameters 502 as input to generate a new transformed runtime model 102 (second policy), the feature service corresponding to each feature in the feature list processes the transformed runtime model in combination with the feature input parameters to produce a final child runtime model 102 by instantiating the Feature service 3 (new service)).

and wherein the first service and the second service are provided by a single service provider (Dunbar, see paragraphs 0071-0072, method 1200 implemented after completing registration of the SF with a third-party SF manager, such as the third-party SF manager 160 and the VNF managers 261-263,in network).

As per claims 2, 9 and 16,
Konig in view of ARNDT in view of Dunber in view of Roberts teaches the device of claim 1, the operations further comprising: determining whether the second policy is to be applied to the first service; and applying the second policy to the first service when the second policy is deemed to be applicable to the first service, wherein the applying the second policy provides the second policy to the first policy model (Konig see paragraph 0068,  updated customer models 232 and updated agent models 234 which are used to update the application models 240, which are used to compute or generate updated predictors 220, the performance of the predictions made by the predictors 220 is compared with actual performance 222, predictions as to which agent to route interactions to are compared with actual routing performance, whether the customer 
As per claims 3, 10 and 17,
Konig in view of ARNDT in view of Dunber in view of Roberts teaches the device of claim 4, wherein the determining whether the second policy is to be applied to the first service is based on a service feature of the second policy (Konig see paragraph 0068, while the contact center is handling interactions between customers and agents, the customer models 232 and the agent models 234 are updated based on additional data from current system events 250 such as information collected from new customer interactions 254, analytics data from interactions that occurred after the last update or updating the models with new information when each interaction is completed or in response to each interaction being completed, to compute or generate updated customer models 232 and updated agent models 234 which are used to update the application models 240, which are used to compute or generate updated predictors 220).

As per claims 4, 11 and 18,
Konig in view of ARNDT in view of Dunber in view of Roberts teaches the device of claim 1, wherein the autonomous system comprises at least one of: a trouble 

As per claims 5 and 12,
Konig in view of ARNDT in view of Dunber in view of Roberts teaches the device of claim 4, wherein the determining whether the second policy is to be applied to the first service is based on a service feature of the second policy (Konig see paragraph 0068, while the contact center is handling interactions between customers and agents, the customer models 232 and the agent models 234 are updated based on additional data from current system events 250 such as information collected from new customer interactions 254, analytics data from interactions that occurred after the last update or updating the models with new information when each interaction is completed or in response to each interaction being completed, to compute or generate updated customer models 232 and updated agent models 234 which are used to update the application models 240, which are used to compute or generate updated predictors 220, 

As per claims 17, 14 and 20,
Konig in view of ARNDT in view of Dunber in view of Roberts teaches the device of claim 1, wherein the generating the second policy for the second service comprises generating the second policy for the second service based on at least the first policy and the second policy model (Konig see paragraph 0068, to compute or generate updated customer models 232 and updated agent models 234 which are used to update the application models 240, which are used to compute or generate updated predictors 220, the performance of the predictions made by the predictors 220 is compared with actual performance 222, predictions as to which agent to route interactions to are compared with actual routing performance, whether the customer had to be transferred to another agent due to an initial routing error, the comparisons of routing predictions with actual performance may be used to further update the customer models 232 and  the agent models 234 , adjusting a customer model 232 based on what the actual interaction reason was).

8.	Claims 6, 13 and 19 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Konig et al. (U.S. PGPub 2017/0316438) in view of ARNDT et al. (U.S. PGPub 2016/0301582) in view of Dunber et al. (U.S. PGPub 2016/0248860) in 
As per claims 6, 13 and 19,
Konig in view of ARNDT in view of Dunber in view of Roberts teaches the device of claim 1, yet fails to teach wherein the machine learning comprises reinforcement learning.												In a similar field of endeavor McGann teaches wherein the machine learning comprises reinforcement learning (McGann see paragraph 0063-0064, the feedback is used by the reward maximization module 102 for reinforcement learning to adapt the agent selection strategy to maximize the reward, the reinforcement learning algorithm that is employed by the reward maximization module includes explicit policies that balance agent selections for exploration versus exploitation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jeanne in view of Jeanne in view of Konig in view of ARNDT in view of Dunber in view of Roberts with the teaching of McGann as doing so would provide an efficient method for matching customer interactions to agents to make those connections more optimal than matching based on traditional skill-based routing alone, where the matching may be done using models that may be constructed and maintained with minimized manual effort (McGann see paragraphs 0003-0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457